Case 2:20-cv-00630-JMS-DLP Document 61-3 Filed 01/15/21 Page 1 of 3 PageID #: 1166




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )        No. 2:20-cv-630- JMS-DLP
                                                         )
                                                         )
  JEFFREY A. ROSEN, in his official capacity as the      )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)


                          DECLARATION OF WILLIAM BREEDEN


  I, William Breeden, declare as follows:

         1.     I am over the age of 18, of sound mind, and otherwise competent to make this

  Declaration. The evidence set out in the foregoing Declaration is based on my personal knowledge.

         2.     I am an ordained minister with the Unitarian Universalist church of Bloomington,

  Indiana and was a spiritual advisor (minister of record MOR) for Corey Johnson, who was

  executed by the federal government on January 14, 2021. I witnessed Mr. Johnson’s execution.

         3.     After a long period of waiting, I was taken into the execution chamber which was

  approximately 15 feet by 12 feet.




                                                 1
Case 2:20-cv-00630-JMS-DLP Document 61-3 Filed 01/15/21 Page 2 of 3 PageID #: 1167




         4.      There were two prison employees in the execution chamber when we walked in.

  These two employees were men in suits. Neither of these men wore masks and I did not see a mask

  on their person.

         5.      The prison official told me that I would be permitted to administer last rites or speak

  before the execution, and that I would be permitted to touch Corey after the execution and pray for

  him. They told me that they would not let me read his final statement.

         6.      When I arrived in the execution chamber, Corey was already there. He was strapped

  into the gurney and was not wearing a mask. You could see the tubes going into his left hand.

         7.      In the execution chamber, they had put tape on the floor about six to eight feet from

  the gurney, and told me to stand on the outside of the tape. The two executioners, the men in suits,

  were not wearing masks. Each was standing at the head of the gurney on one side of Corey. The

  one on Corey’s left side made announcements and read the charges against Corey and the

  execution order. Each time he did so, he shouted in a very loud voice, almost like a bellow. He

  would not allow me to read Corey’s last words and insisted that Corey would do it himself. Corey

  could not as he had no way of holding the paper to read it and his reading level was such that he

  could not read it. I had written out what he wanted to say when we met earlier in the day. The other

  executioner stood by the door that was shut. He was getting information from his ear piece. He

  went outside of the room one time and then returned. He went out and spoke to someone before

  the execution to confirm there were no impediments. That was when the other man started the

  announcements. I read scripture and said a prayer before the screens were opened to the rooms.

  When the execution began, Corey said his hands and mouth were burning. Corey’s brother shouted

  he loved Corey throughout the twenty minutes it took for Corey to die.




                                                   2
Case 2:20-cv-00630-JMS-DLP Document 61-3 Filed 01/15/21 Page 3 of 3 PageID #: 1168
